—Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered January 9, 1989, convicting him of tampering with a witness in the third degree and intimidating a witness in the third degree, upon a jury verdict, and imposing sentence.
*308Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
While the evidence of unconnected, uncharged criminal conduct is inadmissible if offered for the sole purpose of showing the defendant’s criminal propensity, such evidence may be admissible if offered, as it was here, for a relevant purpose necessary to the People’s case (see, People v Vails, 43 NY2d 364; People v Kay, 120 AD2d 615, 616). Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.